Citation Nr: 0508562	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
October 1968.  He died in October 1996.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In November 2001, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

The Board remanded this case in January 2003 in light of the 
appellant's request for a Board hearing.  She appeared for 
the hearing in June 2003 held at the VA RO in Huntington, 
West Virginia before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file. 

The Board remanded the case again in October 2003 for the RO 
to comply with the notice provisions in the Veterans Claims 
Assistance Act of 2000 (VCAA) as the Board was unable to cure 
this deficiency on its own.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The case was recently returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the appellant in 
February 2004 in connection with the current appeal.

The appellant's contention, in essence, is that the veteran 
was exposed to herbicides/Agent Orange (AO) during service in 
Korea, and that the fatal renal cancer resulted from that 
exposure.  The record confirms the veteran served in the 
United States Air Force and his personnel records document 
service in Korea from September 1960 to September 1961.  The 
contention is made that he served there again in 1968 between 
January 1968 and his retirement in October 1968, but that the 
duty station is not listed in the personnel form (T 6-7).  
This claim would seem to have merit since the record includes 
a military certification of the veteran's temporary duty in 
Korea from June 4, 1968, to August 27, 1968, with the 
Engineer Division.  


This service is within the time period that VA has confirmed 
the use of herbicides in Korea as referenced at the Board 
hearing (T 2), although the precise location of the veteran 
in Korea during his temporary duty is not known.  The 
temporary duty records were apparently provided by the 
National Personnel Records Center (NPRC) in August 2002, so 
there would seem to be no question of authenticity.

VA has confirmed use of AO along the DMZ from April 1968 
through July 1969.  However, the veteran's having been in an 
engineer unit would reasonably suggest he may have been in or 
proximate to a cleared area.  

According to the VA guidance, claims from veterans who served 
in Korea during this period should be developed for exposure. 

Furthermore, the appellant has introduced information that 
does not completely dissociate renal cancer and herbicide 
exposure, although it does not establish a positive 
association to trigger a presumption in favor of service 
connection.  

On this point the Board must note that the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

According to the supplemental information VA published with 
the regulations implementing the VCAA, VA would consider any 
number of events, including exposures to environmental 
hazards as an event in service that could have led to the 
claimed disability for which the appellant seeks 
compensation.  

In addition, it was explained that neither Congress nor VA in 
its proposed rule, required either competent evidence or 
medical evidence of such an association (to an event in 
service) as a prerequisite to a VA examination or medical 
opinion.  See 66 Fed. Reg. 45620, 45622, 45627 (Aug. 29 
2001).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  

Thus, the RO statement in the November 2004 Supplemental 
Statement of the Case that in essence competent medical 
evidence was required to go forward with an 
examination/opinion even if exposure was conceded would seem 
to misinterpret the intended application of the new duty to 
assist regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
service department and request that it 
provide any additional information for 
the location of the veteran's temporary 
duty in Korea from June 4, 1968 through 
August 27, 1968, with the United Nations 
Command, United States Forces Korea, 
Engineer Division, APO San Francisco 
96301.  

2.  The VBA AMC should contact the 
appellant and advise her of the 
opportunity to identify or submit medical 
evidence/opinion of a relationship 
between the veteran's claimed exposure to 
AO/herbicides in Korea and the 
development of the fatal renal cancer.  
Such statements/opinions should be 
expressed in terms of the likelihood, for 
example as likely as not, of a 
relationship between the development of 
the fatal cancer and exposure to 
AO/herbicides.

3.  If the VBA AMC is unable to obtain 
any of the relevant information sought, 
it shall notify the appellant that it has 
been unable to obtain such information by 
identifying the specific information not 
obtained, explaining the efforts used to 
obtain that information, and describing 
any further action to be taken with 
respect to the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a 
review of the medical file by an 
appropriate VA medical specialist or on a 
contract/fee basis if necessary for the 
purpose of ascertaining whether renal 
cancer is due to service to include as 
secondary to AO/herbicide exposure.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the medical review of the record.  

The medical specialist must annotate the 
medical review report that the claims 
file was in fact made available for 
review in conjunction with the review.  
It is requested that the medical 
specialist address the following medical 
issues:

Is it at least as likely as not that 
renal cancer is due to service to include 
as secondary to AO/herbicide exposure, or 
if preexisting service, was aggravated 
thereby?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death, including as secondary 
to AO/herbicide exposure.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

